 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 566 
In the House of Representatives, U. S.,

July 23, 2009
 
RESOLUTION 
Congratulating the 2008–2009 National Basketball Association Champions, the Los Angeles Lakers, on an outstanding and historic season. 
 
 
Whereas the Los Angeles Lakers are one of the most successful and respected franchises in the history of the National Basketball Association (NBA); 
Whereas prior to the 2008–2009 season, the Lakers won 14 NBA championships, with a cast of players that, over the years, have included NBA greats such as Wilt Chamberlain, Earvin Magic Johnson, Jr., James Worthy, Kareem Abdul-Jabbar, Shaquille O’Neal, Michael Cooper, Elgin Baylor, A.C. Green, and other Lakers stars, whose accomplishments were captured courtside by legendary Lakers sportscaster Francis Dayle Chick/Chicky Baby Hearn; 
Whereas in the off-season, the Lakers’ General Manager, Mitch Kupchak, with the support of the team’s owner, Jerry Buss, maintained the Lakers core of Kobe Bryant, Lamar Odom, Derek Fisher, Pau Gasol, and Trevor Ariza; 
Whereas the combination of Bryant, Odom, Fisher, Gasol, and Ariza, led the 2008–2009 Lakers to a 65–17 regular season record and the number one spot in the Western Conference playoffs; 
Whereas Ariza first came to fame as a member of the 2002 and 2003 California State Championship teams at Westchester High School in Los Angeles, California; 
Whereas the Lakers entered the NBA playoffs with home court advantage as a result of the team’s regular season performance and defeated the Utah Jazz in 5 games; 
Whereas the Lakers then faced the Houston Rockets in the Western Conference semifinals, winning in 7 games, with Pau Gasol scoring 21 points in an 89–70 victory in the deciding game; 
Whereas the Lakers squared off against the high-octane Denver Nuggets, clinching the series in 6 games, thanks to the outstanding play of Pau Gasol and Kobe Bryant; 
Whereas the Lakers’ matchup with the Orlando Magic in the NBA finals represented a battle between a veteran team, the Lakers, and a young Magic team, led by Dwight Howard; 
Whereas the Lakers won the first 2 games of the finals in Los Angeles, including a hard-fought Game 2, during which Kobe Bryant and Pau Gasol combined for 53 points, propelling the Lakers to a 101–96 victory; 
Whereas although the Lakers lost Game 3 in Orlando by a score of 108–104, NBA fans were treated to a 31-point performance by Lakers guard Kobe Bryant, who played all but 8 minutes of the game; 
Whereas the Lakers were able to defeat the Magic in Game 4 despite a 25-point performance by Magic forward Hedo Turkoglu; 
Whereas the Lakers won Game 5 against the Magic by a final score of 99–86, clinching a historic championship, Kobe Bryant’s first championship without Shaquille O’Neal, Head Coach Phil Jackson’s 10th title as a coach, and the Lakers organization’s 15th championship; 
Whereas the Lakers recovered from a devastating loss in the 2008 NBA finals against the Boston Celtics to win the 2009 NBA championship and achieve historic championships for Head Coach Phil Jackson, and Kobe Bryant; 
Whereas the Lakers’ Kobe Bryant was presented with the Bill Russell NBA Finals Most Valuable Player Award; 
Whereas in addition to the contributions of superstars Bryant, Gasol, and Odom, strong contributions by Ariza, Brown, Farmar, Ilunga-Mbenga, Bynum, Fisher, Powell, Vujacic, and Walton returned the glory that has marked much of the Los Angeles Lakers franchise history; 
Whereas Lakers owner Jerry Buss, General Manager Mitch Kupchak, Head Coach Phil Jackson, and the entire roster and coaching staff have joined previous great Lakers teams in winning the NBA championship; and 
Whereas the hustle, team defense, and overall unselfish play of the 2008–2009 Lakers are emblematic of the tradition that has been a hallmark of the franchise for more than 63 years, and serves as a model for coaches and players everywhere: Now, therefore, be it 
 
 That it is the sense of the House of Representatives that— 
(1)the 2008–2009 National Basketball Association (NBA) World Champions, the Los Angeles Lakers, are to be congratulated for an outstanding and historic season; and 
(2)the Lakers, in winning their 15th NBA World Championship, capped a remarkable, unprecedented single-season turnaround that captivated basketball fans across America and around the world.  
 
Lorraine C. Miller,Clerk.
